Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00137-CV

       IN THE INTEREST OF T.A.P., Jr.; D.C.P.; D.M.P.; D.L.Q.; and S.I.P., Children

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA02543
                          Honorable Richard Garcia, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       No costs of appeal are assessed against appellant because she is indigent.

       SIGNED July 19, 2017.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice